DETAILED ACTION

Drawings

The drawings were received on 08 March 2021.  These drawings are acceptable.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexandra S. Anoff on 19 March 2021.

The application has been amended as follows: 

In claim 8, line2, delete “platelet-like” and between “comprises” and “pigments”, insert “platelet shaped”.


Cancel claims 21-26.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a blow molded article as set forth in claim 1.  The nearest prior art is Okudaira et al. (US 4,535,901).  However, Okudaira does not disclose a transition layer where the layers are interpenetrated, wherein the transition layer between layers A and C and/or B and C comprises a thickness of from about 500 nm to about 125 µm.  Further, the Declaration of Mark Lewis Agerton shows that Okudaira would not have this feature due to differences in the manufacturing process between the instantly claimed article and the article of Okudaira. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C YAGER/Primary Examiner, Art Unit 1782